DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.

Allowable Subject Matter
Claims 1-3, 5-9, 12-16 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 1/31/22. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a ground part disposed in a second direction, the ground part including a conductive adhesive layer disposed in the first direction, the conductive adhesive layer including an adhesive material and a metal layer surrounded by the adhesive material, the metal layer including metal needles, and the ground part configured to serve as a reference point for a voltage of the signal transmission part, wherein the flexible printed circuit board does not 
Regarding independent claim 8, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein at least one of the first ground part and the second ground part includes a metal layer and an adhesive material surrounding the metal layer, the metal layer including metal needles, and the first ground part and the second ground part are configured to serve as a reference point for a voltage of the signal transmission part, and wherein the flexible printed circuit board does not comprise a ground layer in a mesh form.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 16, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a ground part disposed in a second direction, the ground part including a conductive adhesive layer disposed in a direction toward the signal transmission part, the conductive adhesive layer including, a metal layer and an adhesive material surrounding the metal layer, the metal layer including metal needles, and the ground part configured to serve as a reference point for a voltage of the signal transmission part, and wherein the flexible printed circuit board does not include a ground layer in a mesh form.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847